Citation Nr: 0316980	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-23 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia, claimed as secondary to exposure to herbicides 
during service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.  Service in Vietnam is indicated by the record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for chronic myelogenous leukemia (CML).  He 
subsequently perfected a timely appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in October 2000, and Supplemental Statements 
of the Case (SSOCs) in June 2001 and June 2002.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  It is presumed, based upon the veteran's service in the 
Republic of Vietnam during the Vietnam era, that he was 
exposed to herbicides, specified by him as Agent Orange, 
during service.

3.  The preponderance of the credible and probative evidence 
is against a finding that the veteran's CML is related to his 
military service, to include exposure to herbicides in 
Vietnam.


CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred or aggravated 
during active military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 2000, the veteran filed a formal claim of 
entitlement to service connection for CML.  He essentially 
contended that he had developed CML as a result of exposure 
to herbicides while serving in Vietnam.  In support of his 
claim, the veteran submitted copies of treatment records 
establishing that he had been diagnosed with CML.  He also 
submitted a December 1999 letter from Dr. G., his private 
oncologist.  In that letter, the physician noted that the 
veteran was wondering whether there is a correlation between 
his diagnosis of CML and his exposure to herbicides during 
service.  Dr. G. indicated that CML was not listed among the 
diagnoses that the veteran had shown the physician of 
diseases for which there was felt to be a causal association 
with Agent Orange; however, the physician noted that CML was 
a primary bone marrow disorder similar to some of the other 
bone marrow lymphoproliferative and myeloproliferative 
disorders that were present on the list.

The veteran subsequently submitted a March 2000 letter from 
Dr. T.C.M., a VA physician.  In this letter, the physician 
explained that the veteran had recently been diagnosed with 
CML.  It was noted that the physician had been asked to write 
a letter indicating that the veteran's CML was related to 
exposure to herbicides in Vietnam.  In that regard, the 
physician explained that there had been an enormous number of 
studies that have investigated the carcinogenicity of Agent 
Orange exposure, and that the various studies had shown mixed 
results and come to various conclusions.  Dr. T.C.M. noted, 
however, that the majority of studies did find an increased 
incidents of cancer in those exposed to herbicides, and that 
multiple studies have also shown increased incidents of 
diabetes.  The physician indicated that it would seem to be 
more than a coincidence that the veteran developed both 
diabetes mellitus and cancer.  The physician ultimately 
determined that the current medical data neither supported 
nor ruled out Agent Orange as a causative agent for the 
veteran's CML, but that, to be fair to the veteran, it should 
be concluded that his exposure to herbicides could very 
likely be responsible for his cancer.  In a second letter 
dated later that month, Dr. T.C.M. reported that the veteran 
was completely disabled as a result of his cancer and ongoing 
chemotherapy.

In the April 2000 rating decision, the RO denied entitlement 
to service connection for CML.  The veteran subsequently 
appealed that decision.

In November 2000, the veteran submitted a packet of treatise 
evidence in support of his claim.  As explained by the 
veteran in an accompanying statement, these documents were 
intended to establish that it could be several years after 
initial exposure to herbicides before a veteran experienced 
adverse side effects as a result of that exposure; that CML 
usually manifests between the ages of 50 and 70; that CML 
results from an injury to the DNA of the stem cell in bone 
marrow; that exposure to benzene is associated with leukemia; 
and that benzene is found in petroleum, which was mixed with 
Agent Orange.  These documents were also intended to 
establish that dioxin was one of the main components in Agent 
Orange, and that dioxin is one of the chemicals associated 
with incurrence of leukemia.

The RO subsequently obtained the veteran's VA treatment 
records, which reflect that he had been receiving ongoing 
treatment for several disabilities, including CML, diabetes 
mellitus, and hypertension.

In March 2001, the RO issued a letter to the veteran advising 
him of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  In this letter, the RO explained the veteran's 
and VA's responsibilities under that law, and of what the 
evidence must show in order to establish his entitlement to 
service connection for CML.  The RO also requested that the 
veteran complete the enclosed authorization forms so that VA 
could obtain records of any treatment that he had received 
from private health care providers for CML.

In a response statement received later that month, the 
veteran said he had received all of his treatment from Dr. 
T.C.M. at the VAMC, but that he had also been seen in a 
consultation by Dr. G. at St. Mary's Hospital.  He noted that 
he believed these physicians still consulted each other about 
his case, even though Dr. G. had never actually treated him.

The RO subsequently obtained the veteran's treatment records 
from Dr. G. and from St. Mary's Hospital.  These records 
reflect that, in December 1999, Dr. G. examined the veteran 
in regard to potential treatment for his CML.  In the report 
of that examination, it was noted that the veteran had been 
diagnosed with diabetes mellitus in 1985, and with 
hypertension one year before.  It was also noted that there 
was no family history of bone marrow or blood disorders.

The RO also obtained additional VA treatment records, which 
reflect that the veteran continued to receive treatment for 
CML throughout 2001.

Thereafter, the veteran submitted a newspaper article in 
which the Associated Press reported that a study had revealed 
that children of veterans exposed to herbicides might have a 
greater chance of being afflicted with acute myelogenous 
leukemia (AML).

In a June 2002 rating decision, the RO granted entitlement to 
service connection for Type II diabetes mellitus, based upon 
a presumption in favor of Vietnam veterans, and assigned a 20 
percent disability evaluation, effective from July 9, 2001.

In a statement dated in June 2002, the veteran indicated that 
he had nothing further to provide in the present matter, and 
that he wished for his case to be forwarded to the Board as 
soon as possible.

In March 2003, the Board determined that an expert medical 
opinion was warranted regarding the etiology of the veteran's 
claimed disability.  The Board subsequently requested a 
medical opinion from VA's Chief Public Health and 
Environmental Hazards Officer ("Public Health Officer"), 
who is a Medical Doctor, regarding several questions 
associated with the veteran's claim.  Specifically, the Board 
requested that the Public Health Officer review the veteran's 
claims folder, including all pertinent medical records, and 
render an opinion as to whether a relationship exists between 
the veteran's CML and his presumed exposure to herbicides 
during service.  The physician was also asked to discuss the 
opinions of Drs. G. and T.C.M., expressing agreement or 
disagreement therewith, and to discuss the relevance of the 
reports of the Institute of Medicine, National Academy of 
Sciences (NAS), which were discussed by the Secretary of 
Veterans Affairs in Notices published in the Federal Register 
in November 1999 and June 2002.  It was noted that, in these 
notices, the Secretary referred to a number of scientific 
studies conducted by NAS in order to determine whether 
associations exist between certain diseases and exposure to 
dioxin and/or other chemical compounds in herbicides.

The Public Health Officer subsequently responded to the 
Board's inquiries in a March 2003 letter.  In this letter, 
she explained that, in the most recent report from NAS on 
herbicides used in Vietnam, Veterans and Agent Orange, Update 
2002, it was concluded that there was inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and leukemia other than 
chronic lymphocytic leukemia (CLL).  The Public Health 
Officer noted that this assessment was based upon information 
obtained from extensive review of the scientific and medical 
literature, and that this report updated the reports and 
Notices cited in the Board's March 2003 letter.  The 
physician further noted that she did not agree with Dr. G.'s 
opinion, because the cells of origin of CML are not the same 
as those of CLL or other malignancies that VA currently 
recognizes as presumptively related to herbicide exposure.  
She also indicated that, because diabetes is such a common 
disorder, she did not agree with Dr. T.C.M.'s suggestion that 
the veteran's diagnosis of diabetes made it more likely that 
Agent Orange exposure caused his malignancy.  The physician 
concluded that, by law and precedent, VA gives much weight to 
the NAS findings as to the health effects of herbicide 
exposure; and, therefore, she cannot state that it is at 
least as likely as not that the veteran's CML is the result 
of exposure to herbicides in Vietnam.

The Board subsequently forwarded a copy of the Public Health 
Officer's opinion to the veteran's accredited representative.  
In an accompanying letter, the representative was advised 
that there would be permitted a 60-day period in which to 
respond by submitting additional evidence or argument.

Thereafter, the representative forwarded an April 2003 letter 
from the veteran in which he argued that the Public Health 
Officer's report was essentially no more than a quotation of 
the findings of NAS, rather than a medical expert opinion.  
He asserted that the findings of NAS essentially state that 
there is insufficient evidence to establish a link, but not 
that there is positive evidence that no such link exists.  In 
support of his claim, he submitted additional treatise 
evidence suggesting a connection between leukemia and 
benzene.  

In April 2003, the veteran also submitted a signed waiver of 
initial RO consideration of evidence received by the Board 
since the June 2002 SSOC.


II.  Legal Analysis

A.  Preliminary matter - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"). 

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOCs, and correspondence provided by the RO, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  In this regard, the Board notes the letter 
issued in March 2001 in which the RO advised the veteran of 
the enactment of the VCAA and what the evidence must show to 
substantive his claim.  The RO also advised the veteran as to 
his and VA's responsibilities under the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board is aware of a recent judicial precedent, Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), in which the CAFC, on May 1, 2003, 
invalidated new VA duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  However, in the 
present matter, those regulations were not utilized in 
developing the evidence relied upon bythe Board.

The Board further believes that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
As explained in the Factual Background, the RO has obtained 
the veteran's VA treatment records, as well as the records of 
his consultation with Dr. G., a private oncologist.  Also, 
the Board has obtained an expert medical opinion regarding 
the etiology of the veteran's claimed disability.


In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Similarly, as no other obtainable evidence has been indicated 
by the veteran, development by the Board would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection

The veteran is seeking entitlement to service connection for 
CML.  He essentially contends that his leukemia is related to 
exposure to herbicides while serving in Vietnam.  In support 
of his claim, the veteran has submitted several letters from 
Dr. M., his treating VA physician, and one letter from Dr. 
G., a private oncologist.  He also submitted treatise 
evidence, which will be discussed in greater detail below. 

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, certain diseases, such as leukemia, when 
manifest to a compensable degree within one year after a 
veteran's separation from military service, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  In this 
case, however, there is no competent medical evidence 
suggesting that the veteran was diagnosed with CML, or any 
other type of leukemia, within one year of his separation 
from active military service, and he has never contended as 
such.  In fact, the medical evidence establishes, and the 
veteran has confirmed, that he was first diagnosed with CML 
in 1999.  Thus, the presumptive provisions relating to 
chronic diseases do not apply.

As noted above, the veteran contends that his CML developed 
as a result of exposure to Agent Orange while in service.  
The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet. App. 164 (1999).  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Moreover, in December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  Among 
other things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure; added Type II diabetes mellitus to the 
list of presumptive diseases based upon herbicide exposure 
(codifying a VA regulation which had been in effect since 
July 2001); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (reversing the Court's holding in McCartt, 
supra).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.  See also 68 Fed. Reg. 
34,539-43 (June 10, 2003) (final rule, to be codified as 
amended at 38 C.F.R. § 3.307(a)(6)(iii)).

As the new provision is liberalizing, it is applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

On March 26, 2003, a proposed rule was published, at 68 Fed. 
Reg. 14,567-70, to add chronic lymphocytic leukemia (CLL) to 
the list of diseases under 3.309(e) for which presumptive 
service connection is granted based on herbicide exposure.  
The Secretary's decision to propose adding CLL to this list 
was based upon the most recent report from the NAS on 
herbicides used in Vietnam, Veterans and Agent Orange, Update 
2002.  In this report, NAS concluded that "there is 
sufficient evidence of an association between exposure to at 
least one of the chemicals of interest (2,4-D, 2,4,5-T or its 
contaminant TCDD, picloram, or cacodylic acid) and CLL."  
The term "sufficient evidence of an association," as 
explained in the NAS report, means that a positive 
association has been observed between herbicides and the 
outcome in studies in which chance, bias, and confounding 
could be ruled out with reasonable confidence.  NAS discussed 
several studies that reported findings regarding the 
incidence of CLL as distinguished from other types of 
leukemia.  To date, the proposed amended regulation has not 
been finalized. 

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam during the Vietnam era.  However, the medical 
evidence of record fails to show that he has ever manifested 
any of the diseases presumptively related to herbicide 
exposure, as listed under 38 C.F.R. § 3.309(e).  Thus, the 
presumptive provisions relating to herbicide exposure are not 
for application herein.

As noted above, the Secretary has proposed adding CLL to the 
list of diseases presumptively related to herbicide exposure 
under 38 C.F.R. § 3.309(e).  However, as explained in several 
of the medical treatise documents submitted by the appellant, 
such as a document entitled "Leukemia Facts" from The 
Columbus Dispatch, and another document entitled "Leukemia 
Overview" from the website of the Memorial-Sloan-Kettering 
Cancer Center, CCL and CML represent distinct disease 
entities.  Thus, in the event that this proposed amended to 
38 C.F.R. § 3.309(e) is finalized, the presumptive provisions 
relating to herbicide exposure would still not apply in the 
veteran's case.  Furthermore, the Board notes that the 
Secretary has specifically determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted, to include any form of leukemia other than CLL.  
See Notice, 68 Fed. Reg. 97 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the appellant's claim of entitlement to service 
connection for CML.  In essence, we believe that the evidence 
of record demonstrates that the veteran's CML did not develop 
as a result of his exposure to herbicides in Vietnam.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the letter from the Chief 
Public Health and Environmental Hazards Officer of VA.  In 
her letter, she essentially concluded that she could not 
state that it is at least as likely as not that the veteran's 
CML was the result of exposure to herbicides in Vietnam.  In 
support of this conclusion, she pointed to the most recent 
report from NAS on herbicides used in Vietnam, Veterans and 
Agent Orange, Update 2002, in which it was concluded that 
there was inadequate or insufficient evidence to determine 
whether an association exists between exposure to herbicides 
and leukemia other than chronic lymphocytic leukemia (CLL).  
The Public Health Officer noted that this assessment was 
based upon information obtained from extensive review of the 
scientific and medical literature, and that this report 
updated previous studies issued by NAS.  

The Board notes that the veteran has challenged the findings 
of the Public Health Officer, on the basis that her opinion 
relied exclusively upon the findings of the NAS.  He argued 
that the findings of the NAS merely led that organization to 
the conclusion that there is insufficient evidence to 
establish an association between herbicide exposure and CML, 
and not to the conclusion that no such association exists. 

However, the Board believes that the Public Health Officer's 
opinion should not be disregarded merely because she relied 
primarily upon the findings of NAS.  In fact, the Board 
believes that such reliance serves only to strengthen the 
probative value of the opinion.  In this regard, we note that 
the findings of NAS represent the culmination of a review of 
numerous extensive studies that have been conducted over the 
past ten years into the effects of herbicides exposure.  See 
Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 
41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice 67 Fed. Reg. 
42,600-08 (June 24, 2002).  While it is true that the failure 
of the majority of such studies to establish an association 
between herbicide exposure and certain forms of leukemia, 
such as CML, cannot be taken as conclusive evidence that such 
an association does not exist, a physician could interpret 
the net result of those studies to be strong evidence that 
such an association does not exist.  This is essentially the 
view adopted by the VA Public Health Officer in relying upon 
the findings of NAS.

The Board has considered the opinion letters of Drs. G. and 
T.C.M., which the veteran submitted in support of his claim.  
However, for the reasons and bases set forth below, we 
believe these opinions to be less probative than that of the 
Public Health Officer.

With respect to Dr. G.'s letter, the Board notes the comment 
of the Public Health Officer that she did not agree with Dr. 
G.'s opinion because the cells of origin of CML were not the 
same as those of CLL or other malignancies that VA currently 
recognizes as presumptively related to herbicide exposure.  
This conclusion appears to be consistent with several medical 
treatise documents submitted by the veteran, which 
distinguish between the various types of leukemia that exist.  
This conclusion also appears to be consistent with the most 
recent report of NAS, which specifically distinguishes 
between studies suggesting a possible association between CLL 
and herbicide exposure, and studies revealing no evidence of 
an association between herbicide exposure and other forms of 
leukemia.  In short, in light of the substantial amount of 
medical evidence establishing that various types of leukemia 
can represent distinct pathologies and etiologies, the Board 
finds Dr. G.'s conclusion, which rests on the similarity of 
the veteran's CML to other diseases for which presumptive 
service connection is warranted, to be of little probative 
value.

As to the opinion letter from Dr. T.C.M., the Board notes 
that this physician appears to have reached his conclusion 
that the veteran's CML may be associated with herbicide 
exposure primarily on the basis that the veteran also has 
diabetes, a disease for which there has been found to be 
sufficient evidence of an association with herbicide exposure 
to warrant presumptive service connection based upon 
herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  
However, the physician also acknowledged having reviewed many 
studies regarding the effects of herbicide exposure and 
having failed to find any affirmative evidence suggesting 
that an association exists between such exposure and CML.  
The physician also failed to provide any discussion as to the 
pathologies of diabetes mellitus or CML that would suggest 
that the development of diabetes as a result of herbicide 
exposure could also serve to show that CML was also incurred 
as a result of such exposure.  Thus, it seems that 
Dr. T.C.M.'s opinion appears to be based on sheer 
speculation.  The Court has held that a medical opinion based 
on speculation, without supporting clinical evidence, does 
not provide the required degree of medical certainty and 
would be of no probative value.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).

As noted above, the veteran has also submitted medical 
treatise evidence in support of this claim.  It appears that 
the bulk of this evidence was submitted in order to establish 
that CML has been shown to be the result of an injury to the 
DNA of the stem cell in bone marrow; that exposure to benzene 
has been associated with leukemia; and that exposure to 
herbicides has been linked to an increased occurrence of AML 
in the children of veterans.  While such studies do have some 
probative value, the Board finds them to be outweighed by the 
conclusions of the Public Health Officer, who relied upon the 
NAS studies.  As noted above, the most recent report of NAS 
represents a review of numerous extensive studies that have 
been conducted over the past ten years into the effects of 
herbicide exposure.  Thus, we believes the opinion of the 
Public Health Officer and the findings of NAS to be the most 
probative evidence of record.

The Board appreciates the obvious sincerity of the veteran in 
pursuing this claim.  However, while the Board is sympathetic 
to the veteran, we are not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  In addition, while the 
veteran may believe that his CML is related to herbicide 
exposure, it is well established that, as a layperson, he is 
not considered capable of opining on matters requiring 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the competent and 
probative evidence is against finding that the veteran's CML 
was incurred in or aggravated by his military service, to 
include exposure to herbicides during service.  


ORDER

Entitlement to service connection for chronic myelogenous 
leukemia, claimed as secondary to exposure to herbicides 
during service, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

